+Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 6-14 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 6, the prior art of record does not teach alone or in combination a non-contact type measuring apparatus for conductivity and a variation in permittivity characteristic of a non-conductor using a radio frequency (RF) signal, the non-contact type measuring apparatus comprising: a non-conductive tube configured to allow a fluid to flow; first and second coil antennas configured to be fitted and installed at the non- conductive tube, wherein the second coil antenna is spaced downstream at a predetermined interval W apart from the first coil antenna; and a controller configured to measure and control conductivity and a variation in characteristic of a non-conductor by analyzing a frequency and a signal intensity of an RF signal, wherein the controller transmits RF signals having various frequencies to a medium in the non-conductive tube through a magnetic field induced by the first coil antenna to generate an induced current, controls the second coil antenna to receive an induced current signal having  the various frequencies transmitted through the medium, and detects conductivity of a fluid and a variation in characteristic (permittivity) of a non-conductor by comparing a difference in intensity between the RF signals transmitted from the first coil antenna and the RF signals received from the second coil antenna with a difference in intensity of an RF signal varied according to a state of the medium on the basis of  the frequency and  the signal intensity of the transmitted RF signals, which are stored in advance in the controller in combination with all other elements in claim 6.

Regarding claims 7-14, the claims are allowed as they further limit allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866